Title: Method of Choosing the Judiciary, [13 June] 1787
From: Madison, James
To: 


[13 June 1787]

   Charles Pinckney and Sherman moved that the judges of the supreme tribunal be appointed by the national legislature.

Mr. Madison objected to an appt. by the whole Legislature. Many of them were incompetent Judges of the requisite qualifications. They were too much influenced by their partialities. The canditate [sic] who was present, who had displayed a talent for business in the legislative field, who had perhaps assisted ignorant members in business of their own, or of their Constituents, or used other winning means, would without any of the essential qualifications for an expositor of the laws prevail over a competitor not having these recommendations, but possessed of every necessary accomplishment. He proposed that the appointment should be made by the Senate, which as a less numerous & more select body, would be more competent judges, and which was sufficiently numerous to justify such a confidence in them.
